



Exhibit 10.20
SECURED PROMISSORY NOTE
PN274
Maker:            Stabilis Energy, Inc., a Florida corporation
Maker’s Mailing Address:
10375 Richmond Avenue
Suite 700
Houston, TX 77042
Payee: M/G Finance Co., Ltd.
Place for Payment (including county):
1655 Louisiana
Beaumont, Jefferson County, Texas 77701
Principal Amount: $5,000,000
Loan Origination Date: August 16, 2019
Annual Interest Rate on Unpaid Principal: Six percent (6%) per annum beginning
on the Loan Origination Date and continuing until 12/10/2020. Twelve percent
(12%) thereafter. If an Event of Default has occurred and is not cured by Maker
within ten days of receiving written notice from Payee, Payee may increase the
interest rate to eighteen percent (18%) per annum, or the highest amount allowed
by law, whichever is less.
Interest on the debt evidenced by this Secured Promissory Note (this “Note”)
shall not exceed the maximum amount of non-usurious interest that may be
contracted for, taken, reserved, charged, or received under law; any interest in
excess of that maximum amount shall be credited on the principal of the debt or,
if that has been paid, refunded. Interest will accrue daily. Unpaid and overdue
interest will be compounded monthly, and as such, will be added to principal
amount due with interest accruing on such compounded amount. On any acceleration
or required or permitted prepayment, any excess interest shall be canceled
automatically as of the acceleration or prepayment or, if already paid, credited
on the principal of the debt or, if the principal of the debt has been paid,
refunded. This provision overrides other provisions in this and all other
instruments concerning the debt.
Terms of Payment (principal and interest):
Maker will make a one-time upfront payment to Payee (“Up-Front Fee”) of $125,000
as consideration for Payee advancing the Principal amount. This Up-Front Fee is
not a repayment of Principal.
 
































Note – PN274 | Page 1





--------------------------------------------------------------------------------







Maker will also make thirty-six (36) monthly installment payments according to
this section under the following terms until the whole of this Note, both the
Principal Amount and interest are paid in full:
 
Payment#
 
Date
 
Principal
 
Interest
 
Payment
 
Payment#
 
Date
 
Principal
 
Interest
 
Payment
1


 
1/10/2020
 
—


 
120,821.92


 
$
120,821.92


 
19


 
7/10/2021
 
196,771.19


 
38,596.17


 
$
235,367.36


2


 
2/10/2020
 
—


 
25,479.45


 
25,479.45


 
20


 
8/10/2021
 
198,738.90


 
36,628.46


 
235,367.36


3


 
3/10/2020
 
—


 
23,835.62


 
23,835.62


 
21


 
9/10/2021
 
200,726.29


 
34,641.07


 
235,367.36


4


 
4/10/2020
 
—


 
25,479.45


 
25,479.45


 
22


 
10/10/2021
 
202,733.55


 
32,633.81


 
235,367.36


5


 
5/10/2020
 
—


 
24,657.53


 
24,657.53


 
23


 
11/10/2021
 
204,760.89


 
30,606.47


 
235,367.36


6


 
6/10/2020
 
—


 
25,479.45


 
25,479.45


 
24


 
12/10/2021
 
206,808.50


 
28,558.86


 
235,367.36


7


 
7/10/2020
 
—


 
24,657.53


 
24,657.53


 
25


 
1/10/2022
 
208,876.58


 
26,490.78


 
235,367.36


8


 
8/10/2020
 
—


 
25,479.45


 
25,479.45


 
26


 
2/10/2022
 
210,965.35


 
24,402.01


 
235,367.36


9


 
9/10/2020
 
—


 
25,479.45


 
25,479.45


 
27


 
3/10/2022
 
213,075.00


 
22,292.36


 
235,367.36


10


 
10/10/2020
 
—


 
24,657.53


 
24,657.53


 
28


 
4/10/2022
 
215,205.75


 
20,161.61


 
235,367.36


11


 
11/10/2020
 
—


 
25,479.45


 
25,479.45


 
29


 
5/10/2022
 
217,357.81


 
18,009.55


 
235,367.36


12


 
12/10/2020
 
—


 
24,657.53


 
24,657.53


 
30


 
6/10/2022
 
219,531.39


 
15,835.97


 
235,367.36


13


 
1/10/2021
 
185,367.36


 
50,000.00


 
235,367.36


 
31


 
7/10/2022
 
221,726.70


 
13,640.66


 
235,367.36


14


 
2/10/2021
 
187,221.03


 
48,146.33


 
235,367.36


 
32


 
8/10/2022
 
223,943.97


 
11,423.39


 
235,367.36


15


 
3/10/2021
 
189,093.25


 
46,274.12


 
235,367.36


 
33


 
9/10/2022
 
226,183.41


 
9,183.95


 
235,367.36


16


 
4/10/2021
 
190,984.18


 
44,383.18


 
235,367.36


 
34


 
10/10/2022
 
228,445.24


 
6,922.12


 
235,367.36


17


 
5/10/2021
 
192,894.02


 
42,473.34


 
235,367.36


 
35


 
11/10/2022
 
230,729.69


 
4,637.67


 
235,367.36


18


 
6/10/2021
 
194,822.96


 
40,544.40


 
235,367.36


 
36


 
12/10/2022
 
233,036.99


 
2,330.37


 
235,367.36



Interest will be calculated on the unpaid principal to the date of each payment.
Each payment will be credited first to the accrued interest and then to
reduction of principal. Maker may prepay this Note at any time in whole or in
part.
Promise to Pay:
FOR VALUE RECEIVED, including but not limited to extension of credit, credit
accommodation, and Payee’s sale of the Collateral (as defined below) securing
this Note, Maker promises to pay to the order of Payee at the place for payment
and according to the terms of payment, the principal amount plus interest at the
rates and under the terms stated above. All unpaid amounts shall be due by the
final scheduled payment date. Payee may at its sole option and discretion and
only in writing extend any of the requirements in the Terms of Payment section
above without waiving any rights or remedies hereunder.
Security for Payment:





--------------------------------------------------------------------------------





This Note is hereby secured by all of the Collateral (as defined in that certain
Pledge and Security Agreement, dated as of the date hereof, by and between Maker
and Payee (the “Pledge and Security Agreement”)).
This security interest will continue for so long as Maker remains indebted to
Payee under this Note, including any renewals, modifications, extensions, and
substitutions thereof, and for so long as Maker has any outstanding and
unsatisfied obligations under this Note. This security interest will terminate
automatically upon payment in full of the principal and interest due on this
Note and performance of all and singular the terms, conditions, covenants and
agreements in this
 


















Note – PN274 | Page 2





--------------------------------------------------------------------------------







Note and the Pledge and Security Agreement. Promptly after such termination,
upon Maker’s request, the Payee, shall execute and deliver to the Maker such
documents as Maker may reasonably request to evidence the release of the
Collateral from the security interest granted under the Pledge and Security
Agreement.
Commercial Agreement:
Maker represents and warrants that it is entering into this Note for commercial
purposes and that the security given for this Note is property used for
commercial purposes. Maker is not entering into this Note for purposes of
acquiring any consumer goods or services or for conducting any consumer
activities.
Default:
Each of the following constitutes an Event of Default under this Agreement:
(a)    Default in Payment. The failure, refusal or neglect of Maker or any
Obligated Party (as defined under the Pledge and Security Agreement) to make any
payment of principal or interest on the Indebtedness, or any portion thereof, as
the same shall become due and payable under this Note or the Pledge and Security
Agreement; or
(b)    Non-Performance of Covenants. The failure of Maker or any Obligated Party
to timely and properly observe, keep or perform any covenant, agreement,
warranty or condition required herein or in any other Loan Documents, to the
extent such Default shall not have been remedied or waived within the earlier of
(i) 30 days after the knowledge of any officer of the Maker of such breach or
failure and (ii) 10 days from the date the Payee gives Maker written notice of
the Default; or
(c)    False Representation. Any representation contained herein made by Maker
or any Obligated Party is false or misleading in any material respect as of the
date made or deemed made; or
(d)    Default to Third Party. The occurrence of any event which permits the
acceleration of the maturity of any material indebtedness owing by Maker or any
Obligated Party to any third party under any agreement or undertaking; or
(e)    Maker’s Secured Bankruptcy or Insolvency. If Maker or any Obligated
Party: (i) becomes insolvent, or makes a transfer in fraud of creditors, or
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts as they become due; (ii) generally is not paying its
debts as such debts become due; (iii) has a receiver, trustee or custodian
appointed for, or take possession of, all or substantially all of the assets of
such party or any of the Collateral, either in a proceeding brought by such
party or in a proceeding brought against such party and such
 
















































Note – PN274 | Page 3





--------------------------------------------------------------------------------







appointment is not discharged or such possession is not terminated within sixty
(60) days after the effective date thereof or such party consents to or
acquiesces in such appointment or possession; files a petition for relief under
the United States Secured Bankruptcy Code or any other present or future federal
or state insolvency, bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Secured Bankruptcy Law”) or an
involuntary petition for relief is filed against such party under any Applicable
Secured Bankruptcy Law and such involuntary petition is not dismissed within
sixty (60) days after the filing thereof, or an order for relief naming such
party is entered under any Applicable Secured Bankruptcy Law, or any
composition, rearrangement, extension, reorganization or other relief of debtors
now or hereafter existing is requested or consented to by such party; (iv) fails
to have discharged within a period of sixty (60) days any attachment,
sequestration or similar writ levied upon any property of such party; or
(v) fails to pay within thirty (30) days any final money judgment against such
party in a principal amount in excess of $5,000,000; or
(f)    Execution on Collateral. The Collateral or any portion thereof is taken
on execution or other process of law in any action against Maker; or
(g)    Loss of Collateral. Loss, theft, substantial damage, or destruction of
the Collateral, that is not repaired or replaced by equivalent property or
insurance proceeds within one hundred and twenty (120) days of such loss, theft,
substantial damage, or destruction; or
(h)    Sale of Collateral. Sale of all or a portion of the Collateral without
Payee’s express written consent; or
(i)    Liquidation and Related Events. The liquidation, dissolution, merger or
consolidation of Maker; provided that a merger or consolidated is permitted if
Maker is the surviving entity
IF MAKER DEFAULTS ON THIS NOTE, AND THE DEFAULT IS NOT CURED WITHIN TEN
(10) DAYS OF WRITTEN NOTICE FROM PAYEE, PAYEE MAY DECLARE THE UNPAID PRINCIPAL
BALANCE AND EARNED INTEREST ON THIS NOTE IMMEDIATELY DUE, AND MAKER HEREBY
WAIVES ANY RIGHT TO NOTICE OF ACCELERATION OF THE DEBT. PAYEE MAY FURTHER, AND
WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO PAYEE, EXERCISE ONE
OR MORE OF THE RIGHTS AND REMEDIES PROVIDED IN THE PLEDGE AND SECURITY
AGREEMENT, AS DESCRIBED THEREIN.
Time is of the Essence:
Time is of the essence for this Note and the performance of all obligations
under this Note.
Choice of Law and Venue:
Maker agrees to pay to Payee the amount of any and all reasonable and documented
out- of-pocket costs and expenses, which Payee may incur in connection with and
reasonable and
 








































Note – PN274 | Page 4





--------------------------------------------------------------------------------







necessary attorneys’ fees related to: (i) the repossession, custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, the Collateral, (ii) the exercise or enforcement of any of the
rights of Payee under the Loan Documents, or (iii) the failure by Maker to
perform or observe any of the provisions hereof. This Note shall be governed by
and construed in accordance with the laws of the State of Texas, and applicable
federal laws, except to the extent perfection and the effect of perfection or
non-perfection of the security interest granted hereunder, in respect of any
particular collateral, are governed by the laws of a jurisdiction other than the
State of Texas. MAKER ACKNOWLEDGES THAT THIS NOTE IS IN EXCESS OF ONE-MILLION
DOLLARS, AND THEREFORE CONSTITUTES A MAJOR TRANSACTION UNDER SECTION 15.020 OF
TEXAS CIVIL PRACTICES AND REMEDIES CODE. MAKER FURTHER ACKNOWLEDGES THAT THIS
NOTE WAS NEGOTIATED IN AND IS PERFORMABLE IN PART IN JEFFERSON COUNTY, TEXAS.
MAKER THEREBY AGREES THAT THE TEXAS OR FEDERAL COURTS OF APPLICABLE SUBJECT
MATTER JURISDICTION SITTING IN JEFFERSON COUNTY, TEXAS WILL BE THE EXCLUSIVE
VENUE FOR ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE, AND MAKER IRREVOCABLY AGREES TO SUBMIT TO THE JURISDICTION OF SUCH COURTS.
Disclaimer of Warranties and Representations:
Maker represents and warrants that Maker has entered into this transaction and
executed these documents relying solely and exclusively on its own judgment and
investigation. Maker has either received the advice of counsel of its own choice
or has had the opportunity to seek counsel and chosen not to do so regarding the
terms and conditions of this Note. Maker expressly disclaims any reliance on any
representation of Payee or any employee or representative of Payee or its parent
company or any subsidiary or affiliate of Payee or its parent company, regarding
the terms and conditions of this Note.
THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
EXECUTED and made EFFECTIVE as of August 16, 2019.
 
 
 
 
MAKER: STABILIS ENERGY, INC.
 
 
By:
 
/s/ Andrew L. Puhala
 
 
Andrew L. Puhala
Its:
 
Senior Vice President, Chief Financial Officer and Secretary

 


































Note – PN274 | Page 5



